BRETT, Judge
(dissenting):
The municipal charge for “Disorderly Conduct” and “Public Drunk,” and the State charge, were all filed on the same date, i. e., September 25, 1972; but the municipal authorities elected to prosecute their charges in the Municipal Court on the following October 27th, with full knowledge that the State charge was pending; and thereafter, on November 14th, this trial was had. The same “dual sover-eighnty” situation exists herein which was found in Waller v. Florida, supra. See also Barrett v. State, Okl.Cr. 478 P.2d 1016 (1970) and Williamson v. State, Okl.Cr. 474 P.2d 139 (1970). It must be presumed that the municipal authorities were aware of the State charges when they proceeded to try defendant a month after all the charges were filed.
The Oklahoma Constitution, Article 2, § 21, provides:
“Nor shall any person, after having been once acquitted by a jury, be again put in jeopardy of life or liberty for that of which he has been acquitted. Nor shall any person be twice put in jeopardy of life or liberty for the same offense.”
In the early case of Estep v. State, 11 Okl.Cr. 103, 143 P. 64 (1914), this Court held:
“The term ‘same offense,’ as used in the constitutional provision, does not signify the same offense eo nomine, but the same criminal act, transaction, or omission.”
Title 22, O.S.1971, § 14, provides:
“No person can be subjected to a second prosecution for a public offense for which he has once been prosecuted and duly convicted or acquitted, except as herein provided for new trials.”
In Estep v. State, supra, the following was also stated:
“The constitutional guaranty of immunity from a second prosecution is, in its nature, a restraint on the courts, and constitutional provisions for the security of the personal rights of the citizen should be liberally construed.”
There can be no doubt concerning the officer’s authority for defendant’s arrest on the disorderly conduct charge, for allegedly “spitting the burrito” at the officer, but when he did so, he should have informed defendant that he was being placed under arrest, prior to making any physical contact with him. But the record reflects that such was not done. Instead, the officer took defendant by the arm and proceeded to move him toward the police car, and an altercation resulted. Consequently, under the facts presented, it cannot be said that one offense had been completed before
*1314another commenced. The two offenses were the result of the same transaction or event.
Therefore, the municipal prosecution for disorderly conduct and public drunk charges, for which defendant was convicted prior to the instant trial, caused the State charge to fall within the provisions of former jeopardy in 22 O.S.1971, § 14, and also within the prohibition defined in Waller v. Florida, supra. Such being true, defendant’s motion to dismiss should have been sustained insofar as the municipal conviction became a bar to the subsequent prosecution on the State charge, under the facts and circumstances herein contained; and further defendant’s constitutional right against being twice placed in jeopardy for the same offense was violated by the second trial.
Therefore, I respectfully dissent to this decision.